Citation Nr: 0714904	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-43 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability, 
and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran has verified active military service from January 
1953 to January 1958.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The November 2004 statement of the case notes that the 
veteran's VA Form 9 received in June 1996 was not timely, 
that the veteran was not given notice and appeal rights at 
the time the form was received, and that "this will be 
rectified in separate correspondence."  The claims folder, 
however, does not contain such correspondence.  This matter 
is referred to the RO for appropriate action.


REMAND

The veteran's original claim for service connection for a 
lumbar spine disability was denied in a March 1995 rating 
decision that became final when the veteran failed to file a 
timely substantive appeal.  In April 2003, a claim to reopen 
the lumbar spine disability claim was received.  When a 
claimant requests that a claim be reopened after a decision 
has become final, a determination must be made as to whether 
the evidence submitted with that claim is "new and 
material" and, if it is, as to whether it provides a basis 
for allowing the claim.  See 38 U.S.C.A. § 5108.  If new and 
material evidence is secured with respect to a 
previously-denied claim, VA must reopen that claim and 
evaluate the merits of the claim in light of all the 
evidence, both new and old.  38 U.S.C.A. § 5108.  But if the 
evidence is not new and material within the meaning of 
38 C.F.R. § 3.156(a), the claim to reopen must be denied.  

In the November 2004 statement of the case, the RO re-opened 
the claim without identifying what evidence met the standards 
of 38 C.F.R. § 3.156(a) as new and material evidence.  On 
appeal, the Board must dispose of the claim on the proper 
basis, even if that is by finding that no new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).

In this case, notice that complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006), has not been provided to the veteran.  
The July 2003 rating decision included a discussion of new 
and material evidence that applied the wrong version of the 
regulations.  Compare 38 C.F.R. § 3.156 (2001) with 38 C.F.R. 
§ 3.156 (2006).  The November 2004 statement of the case 
included the text of the correct version of the regulations.  
But the veteran has not been notified what the term "new and 
material evidence" means.  He has not been told what 
evidence is needed to overcome the deficiency of the 
March 1995 decision.  And he has not been notified of what 
evidence is necessary to establish his underlying low back 
disability claim through any available legal theories (such 
as, evidence from the period between the 1953 motor vehicle 
accident and 2007 if the veteran wishes to establish the 
chronicity of his low back symptoms under 38 C.F.R. § 3.303).  
Accordingly, a remand is necessary to provide that notice.  

In addition, the veteran was not invited, pursuant to 
38 C.F.R. § 3.159(b), to submit to VA any evidence in his 
possession that pertains to the claim nor was he provided 
notice that complies with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be given.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
472 (2006), 38 C.F.R. § 3.159(b), and Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




